EXECUTION COPY

 

AGREEMENT FOR COMMITMENT INCREASE

 

June 5, 2013

 

Reference is made to the Credit Agreement dated as of May 21, 2012 (as amended,
modified or supplemented from time to time, the "Credit Agreement") among
Garrison Funding 2012-1 LLC (the "Borrower"), the Lenders party thereto,
Natixis, New York Branch, as Administrative Agent and Arranger (the
"Administrative Agent"), and Deutsche Bank Trust Company Americas, as Collateral
Agent and Custodian. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

Section 1. Increased Commitment. Upon execution and delivery of this Agreement
for Commitment Increase (this "Agreement") by the Borrower and Versailles Assets
LLC (the "Increasing Lender") (and acknowledgement and agreement by the
Administrative Agent) and subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Agreement (and in Section 3.3 of the
Credit Agreement), pursuant to Section 2.11 of the Credit Agreement, the
Increasing Lender hereby agrees that its Class A-R Commitment shall be increased
by $25,000,000 (the "Increased Commitment"), resulting in a total Class A-R
Commitment in the amount of $50,000,000 for the Increasing Lender, effective as
of the Effective Date (as defined below).

 

Section 2. Applicable Margin; Commitment Fee. The Applicable Margin in respect
of the Loans made pursuant to the Increased Commitment and the Commitment Fee in
respect of the Increased Commitment shall each be as set forth in the Credit
Agreement with respect to the Class A-R Loans and the Class A-R Commitments,
respectively. The interest due on the Loans made pursuant to the Increased
Commitments will accrue from the date on which such Loans are funded, and the
Commitment Fees due on the Increased Commitments will accrue from the Effective
Date (as defined below).

 

Section 3. Effective Date. The Increased Commitment shall become effective as of
the date (but immediately after the time) that the following conditions have
been satisfied (the "Effective Date"):

 

(a) counterparts of this Agreement executed by the Borrower and the Increasing
Lender (and acknowledged and agreed to by the Administrative Agent) shall have
been received by the Administrative Agent;

 

(b) the delivery by the Borrower for deposit in, or crediting to, the Collection
Account or Custodial Account, as applicable, of Borrower's Additional Equity in
the form of Cash and/or Collateral Loans (to be valued at the Principal
Collateralization Amount for each such Collateral Loan) in an aggregate amount
equal to at least $22,620,000, in accordance with Section 2.11(d) of the Credit
Agreement;

 

(c) the Rating Condition for the Loans existing prior to the Effective Date is
satisfied after giving effect to the Increased Commitment;

 

(d) the Administrative Agent shall have received a letter from Moody's addressed
to the Borrower confirming that the Class A-R Loans represented by the Increased
Commitment have been assigned a rating of at least "Aa1 (sf)"; and

 

(e) each of the conditions precedent set forth in Section 3.3 of the Credit
Agreement shall have been satisfied.

 



 

 

 

 

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Lenders that (a) immediately before and after giving effect to this
Agreement, the representations and warranties set forth in Article IV of the
Credit Agreement, and in each of the other Loan Documents, are true and correct
in all material respects on the date hereof as if made on and as of the date
hereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, such representation or warranty shall be true
and correct in all material respects as of such specific date), and as if each
reference in said Article IV to "this Agreement" included reference to this
Agreement, (b) immediately before and after giving effect to this Agreement, no
Default or Event of Default has occurred and is continuing and (c) the net
proceeds of any Loans made pursuant to the Increased Commitment will be used (i)
to purchase or originate additional Collateral Loans, (ii) to pay fees and
expenses of the Agents in connection with this Agreement and/or (iii) as
Principal Proceeds for purposes permitted under the Credit Agreement.

 

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect and the parties hereto hereby
confirm all of their respective obligations under the Loan Documents after
giving effect to this Agreement. This Agreement may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page hereof by facsimile
transmission or electronic mail of a PDF shall be effective as delivery of a
manually executed counterpart hereof. This Agreement shall be construed in
accordance with and governed by the law of the State of New York. References in
the Credit Agreement to "this Agreement" (and indirect references such as
"hereunder", "hereby", "herein" and "hereof") shall be deemed to be references
to the Credit Agreement after giving effect to this Agreement.

 

 

[Remainder of page intentionally left blank]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 



  GARRISON FUNDING 2012-1 LLC,   as Borrower       By:  /s/ Brian Chase    
Name: Brian Chase     Title: Chief Operating Officer               VERSAILLES
ASSETS LLC,   as Increasing Lender         By: /s/ Bernard J. Angelo     Name:
Bernard J. Angelo     Title: Vice President               By: /s/ John L.
Fridlington     Name: John L. Fridlington     Title: Vice President



 





Acknowledged and agreed:       NATIXIS, NEW YORK BRANCH,   as Administrative
Agent         By:  /s/ Lorraine Medvecky     Name: Lorraine Medvecky     Title:
Managing Director               By:  /s/ David Duncan     Name: David Duncan    
Title: Managing Director              

 



 

